EXHIBIT 10.1
ADVANCED BIOENERGY, LLC
SUBSCRIPTION AGREEMENT
Limited Liability Company Membership Units
$1.50 per Unit
Minimum Investment of 6,666 Units ($10,000)
666 Unit Increments Thereafter ($1,000)
     The undersigned subscriber, desiring to become a member of Advanced
BioEnergy, LLC (“Advanced BioEnergy”), a Delaware limited liability company,
with its principal place of business at 10201 Wayzata Boulevard, Suite 250,
Minneapolis, Minnesota 55305, hereby, subject to the Confidential Private
Placement Memorandum of Advanced BioEnergy, to confirmation with the undersigned
of the subscription contemplated hereby, to acceptance by Advanced BioEnergy of
the subscription contemplated hereby and to the other terms and conditions of
the offering, subscribes for the purchase of the membership interests (“units”)
of Advanced BioEnergy, and agrees to pay the related purchase price, identified
below.

A.   SUBSCRIBER INFORMATION. Please print your individual or entity name and
address. Joint subscribers should provide their respective names. Your name and
address will be recorded exactly as printed below.

     
INDIVIDUALS:
  ENTITIES:
 
   
 
 
  Hawkeye Energy Holdings. LLC
 
Name of Individual Subscriber (Please Print)
  Name of Entity (Please Print)
 
 
  224 S. Bell Ave.
 
 
 
  Ames, IA 50010

 
 
   
 
 
 
 
 
 
 
 
Street Address
  Attention: Timothy B. Callahan
Street Address
 
   
 
 
Telephone
  (515) 233-5405

 
Telephone
 
   
 
 
Facsimile
  (515) 233-5577

 
Facsimile
 
   
 
 
Email Address
   
 
Email Address

B.   NUMBER OF UNITS PURCHASED. The minimum participation is $10,000. We may
lower the minimum purchase requirement for certain investors at our discretion.
Additional units must be purchased in $1,000 unit increments. We presently have
12,651,962 units outstanding. The maximum number of units to be sold in this
offering is 4,666,666.       Number of Units Requested to Be Purchased:
2,200,000

 



--------------------------------------------------------------------------------



 



C.   PURCHASE PRICE. Indicate the dollar amount of your requested investment
(minimum investment is $10,000).

  1.   Total Purchase Price
($1.50 per unit multiplied by the number of units to be purchased indicated in
Item B above)         $3,300,000

D.   GENERAL INSTRUCTION FOR SUBSCRIBERS. You should read the Confidential
Private Placement Memorandum dated July 24, 2009 (the “Memorandum”) in its
entirety including exhibits for a complete explanation of an investment in
Advanced BioEnergy.       Instructions if you are subscribing prior to Advanced
BioEnergy’s release of funds from escrow:

  1.   Complete all information required in this Subscription Agreement, and
date and sign the Subscription Agreement and the Member Signature Page Addenda
to our Third Amended and Restated Operating Agreement attached as Exhibit B to
the Memorandum. A copy of the Subscription Agreement and the Member Signature
Page Addenda for you to return to the Company has been enclosed.     2.  
Immediately provide your personal or business check for the entire investment
amount made payable to “Advanced BioEnergy, LLC.” You will determine this amount
in Item C.2 of this Subscription Agreement.     3.   Deliver each of the
original executed documents referenced in Items 1 and 2 of these instructions,
together with your personal or business check described in Item 2 of these
instructions, to the following:

Advanced BioEnergy, LLC
10201 Wayzata Boulevard, Suite 250
Minneapolis, MN 55305
Attention: Chief Executive Officer

  4.   Until confirmation by Advanced BioEnergy of your subscription
contemplated hereby and the acceptance by Advanced BioEnergy of the subscription
contemplated hereby, this instrument shall be deemed an offer to subscribe for
units and shall be non-binding on the undersigned and the undersigned may revoke
for any reason, by delivering written notice to Advanced BioEnergy, this
subscription. Upon acceptance by Advanced BioEnergy of your offer to subscribe,
your subscription will become irrevocable and Advanced BioEnergy will deposit
your check and deliver to you a copy of your completed Subscription Agreement
signed by Advanced BioEnergy. Any request received from a subscriber for a
withdrawal of his, her or its subscription prior to acceptance by Advanced
BioEnergy will be honored, and the subscriber’s check for the subscription
amount will be immediately returned (without interest).     5.   Upon acceptance
of your subscription by Advanced BioEnergy, your funds will be placed in
Advanced BioEnergy’s escrow account. The funds will be released to Advanced
BioEnergy or returned to you in accordance with the arrangements described in
the Memorandum. Advanced BioEnergy may, in its sole discretion, reject or accept
any part or all of your subscription at any time. If Advanced BioEnergy rejects
your subscription, your Subscription Agreement and check will be promptly
returned to you, without interest. Advanced BioEnergy may not consider the
acceptance or rejection of your subscription until a future date near the end of
this offering.

    Instructions if you are subscribing after Advanced BioEnergy’s release of
funds from escrow:

2



--------------------------------------------------------------------------------



 



  1.   Complete all information required in this Subscription Agreement, and
date and sign the Subscription Agreement and the Member Signature Page Addenda
to our Third Amended and Restated Operating Agreement attached to the Memorandum
as Exhibit B. A copy of the Subscription Agreement and the Member Signature Page
Addenda for you to return to the Company has been enclosed.     2.   Immediately
provide your personal or business check for investment amount made payable to
“Advanced BioEnergy, LLC.” You will determine this amount in Item C.1 of this
Subscription Agreement.     3.   Deliver each of the original executed documents
referenced in Item 1 of these instructions, together with your personal or
business check described in Item 2 of these instructions, to the following
address:

Advanced BioEnergy, LLC
10201 Wayzata Boulevard, Suite 250
Minneapolis, MN 55305
Attention: Chief Executive Officer

    If you are subscribing after we have released funds from escrow and we
accept your investment, your funds will be immediately at-risk as described in
the Memorandum. Advanced BioEnergy may, in its sole discretion, reject or accept
any part or all of your subscription. If Advanced BioEnergy rejects your
subscription, your Subscription Agreement and check will be promptly returned to
you, without interest. Advanced BioEnergy may not consider the acceptance or
rejection of your subscription until a future date near the end of this
offering.       You may direct your questions to Richard Peterson, our
President, Chief Executive Officer and Chief Financial Officer at
(763) 226-2701.   E.   ADDITIONAL SUBSCRIBER INFORMATION. The subscriber, named
above, certifies the following under penalties of perjury:

  1.   FORM OF OWNERSHIP. Check the appropriate box (one only) to indicate form
of ownership. If the subscriber is a Custodian, Corporation, Partnership or
Trust, please provide the additional information requested.

  o   Individual     o   Joint Tenants with Right of Survivorship (Both
signatures must appear on page 8.)     þ   Corporation, Limited Liability
Company or Partnership (Corporate Resolutions, Operating Agreement or
Partnership Agreement must be enclosed.)     o   Trust         Trustee’s Name:
 
        Trust Date:
 
    o   Other: Provide detailed information in the space immediately below.    
   
 
       
 

3



--------------------------------------------------------------------------------



 



  2.   SUBSCRIBER’S TAXPAYER INFORMATION. Check the appropriate box if you are a
non- resident alien, a U.S. citizen residing outside the United States or
subject to backup withholding. Trusts should provide their taxpayer
identification number. Custodians should provide the minor’s Social Security
Number. All individual subscribers should provide their Social Security Number.
Other entities should provide their taxpayer identification number.        
Subscriber’s Social Security No.
 
        Joint Subscriber’s Social Security No.
 
        ENTITY Taxpayer Identification No. 06-1783010

    Check any or all boxes that might apply:

  o.   Check box if you are a non-resident alien     o.   Check box if you are a
U.S. citizen residing outside of the United States     o.   Check this box if
you are subject to backup withholding

  3.   Duplicate REPORT ADDRESS. If you would like duplicate copies of member
reports sent to an address that is different than the address identified in
Item A, please complete this section.                             Thomas H. Lee
Partners
                    Attention: Joshua Nelson
                    100 Federal Street, 35th Floor
Street
                    Boston, MA 02110
City, State, Zip Code

  4.   SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES. You must read and certify
your representations and warranties and sign and date this Subscription
Agreement. By initialing and signing below the subscriber represents and
warrants to Advanced BioEnergy that he, she or it: Joint subscribers must both
initial all items

          Initial         Here        
 
       
HEH
  a.   has received a copy of Advanced BioEnergy’s Memorandum
 
       
HEH
  b.   has been informed that the units of Advanced BioEnergy are to be issued
pursuant to this Subscription Agreement can only be sold to a person deemed to
be accredited
 
       
HEH
  c.   has been informed that the securities purchased pursuant to this
Subscription Agreement have not been registered under the securities laws of any
state and that Advanced BioEnergy is relying in part upon the representations of
the undersigned subscriber contained herein;
 
       
HEH
  d.   has been informed that the securities subscribed for have not been
approved or disapproved by the securities departments, nor has any regulatory
authority passed upon the accuracy or adequacy of the Memorandum ;
 
       
HEH
  e   intends to acquire the units for his, her or its own account without a
view to public distribution or resale and that he, she or it has no contract,
undertaking, agreement or arrangement to sell or otherwise transfer or dispose
of any units or any portion thereof to any other person;
 
       
HEH
  f.   understands that there is no present market for Advanced BioEnergy’s
units, that the units will not trade on an exchange or automatic quotation
system, that no such market is expected to develop in the future and that there
are significant restrictions on the transferability of the units;

4



--------------------------------------------------------------------------------



 



          Initial         Here        
 
       
HEH
  g.   should seek the advice of his, her or its legal counsel and accountants
or other financial advisers with respect to the tax and other considerations
relating to the purchase of units;
 
       
HEH
  h.   has received a copy of the Advanced BioEnergy Third Amended and Restated
Operating Agreement and understands that upon acceptance of the subscription by
Advanced BioEnergy, the subscriber and the units will be bound by the provisions
of this operating agreement, which contains, among other things, provisions that
restrict the transfer of units;
 
       
HEH
  i.   understands that the units are subject to substantial restrictions on
transfer under state securities laws along with restrictions in the Advanced
BioEnergy Third Amended and Restated Operating Agreement and agrees that if the
units or any part thereof are sold or distributed in the future, the subscriber
shall sell or distribute them pursuant to the terms of the Third Amended and
Restated Operating Agreement, as may be amended from time to time, and the
requirements of the Securities Act of 1933, as amended, and applicable state
securities laws;
 
       
HEH
  j.   meets the definition of an accredited investor as described in the
Memorandum and is capable of bearing the economic risk of this investment,
including the possible total loss of the investment;
 
       
HEH
  k.   understands that Advanced BioEnergy will place a restrictive legend on
any certificate representing any unit containing substantially the following
language as the same may be amended by Advanced BioEnergy in its sole
discretion: THE TRANSFERABILITY OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED. SUCH UNITS MAY NOT BE SOLD, ASSIGNED, OR TRANSFERRED, NOR WILL ANY
ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING
ACQUIRED ANY SUCH UNITS FOR ANY PURPOSES, UNLESS AND TO THE EXTENT SUCH SALE,
TRANSFER, HYPOTHECATION, OR ASSIGNMENT IS PERMITTED BY, AND IS COMPLETED IN
ACCORDANCE WITH, APPLICABLE STATE AND FEDERAL LAW AND THE TERMS AND CONDITIONS
SET FORTH IN THE OPERATING AGREEMENT AS AGREED TO BY EACH MEMBER.
 
       
 
      THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERED
FOR SALE, OR TRANSFERRED IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS.
 
       
HEH
  l.   understands that, to enforce the above legend, Advanced BioEnergy may
place a stop transfer order with its registrar and stock transfer agent (if any)
covering all certificates representing any of the units;
 
       
HEH
  m.   may not transfer or assign this subscription agreement, or any of the
subscriber’s interest therein;
 
       
HEH
  n.   has written his, her or its correct taxpayer identification number under
Item E(2); and
 
       
HEH
  o.   is not subject to back up withholding either because he, she or it has
not been notified by the Internal Revenue Service (“IRS”) that he, she or it is
subject to backup withholding as a result of a failure to report all interest or
dividends, or the IRS has notified him, her or it that he, she or it is no
longer subject to backup withholding. (Note: this clause (o) should be crossed
out if the backup withholding box in Item E(2) is checked.)

5



--------------------------------------------------------------------------------



 



SIGNATURE OF SUBSCRIBER/JOINT SUBSCRIBER:
Date: August 21, 2009

     
INDIVIDUALS:
  ENTITIES:
 
   
 
Name of Individual Subscriber (Please Print)
  Hawkeye Energy Holdings, LLC
Name of Entity (Please Print)
 
   
 
Signature of Individual
  Timothy B. Callahan, Chief Financial Officer
Print Name and Title of Officer
 
   
 
Name of Joint Individual Subscriber (Please Print)
  /s/ Timothy B. Callahan
 
Signature of Officer
 
   
 
Signature of Joint Individual Subscriber
   

ACCEPTANCE OF SUBSCRIPTION BY ADVANCED BIOENERGY, LLC:
Advanced BioEnergy, LLC hereby accepts the subscription for the above units.
Dated this August 21 , 2009.

          ADVANCED BIOENERGY, LLC
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Its: President, Chief Executive Officer and Chief Financial Officer       

6